TOWNSEND, Circuit Judge.
The importation herein comprises church regalia, claimed to be free under the provisions of Act July 24, 1897, c. 11, § 2, Free Fist, par. 649, 30 Stat. 194 [U. S. Comp. St. 1901, p. 1687], The oaths necessary to establish the right to free entry were not before the collector at the time of making the entry, but they were before him at the time of its liquidation. There is no regulation which empowers the Secretary of the Treasury to abridge the right of free entry of articles such as those here in question when imported under the conditions shown to exist herein; and inasmuch as the evidence of said right was before the collector at the time of his action, duty should not have been assessed.
The decision of the Board of General Appraisers is reversed.